Me. Chief Justice QuiñoNes,
after making the foregoing-statement of facts, delivered the following opinion of the court:
The findings of fact contained in the judgment appealed from are accepted.
By. Article 395 of the Mortgage Law of this Island, only persons in possession who have no written title of ownership may resort to supplementary judicial proceedings for the purpose of establishing their ownership of real property; and inasmuch as this is not the case with the petitioner Ana Eosa Cintrón, who, as appears from the record, has at her disposal *584the titles of ownership of her deceased husband and predecessor in interest, Andrés Bordonave, to part of the lands constituting the subject-matter of these proceedings, the declaration of ownership or dominion title herein sought will be denied.
In view of aforesaid article of the Mortgage Law in force in this Island, we adjudge that we should sustain, and do sustain, the judgment appealed from, and accordingly dismiss the petition filed in the proceeding to establish ownership by Ana Rosa Cintron, with costs against the appellant.
Justices Hernández, Figueras, MacLeary, and Wolf concurred.